                                                                                                                                                             j ·'
AO 245B (Rev. 02/08/2019) Judgment in a Crirriinal Petty Case (Modified)                                                                       ,Page 1 ofl    _,,



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                      v.                                               (For Offenses Committed On or After November 1, 1987)


                      Jorge Maseda-Navarrete                                           Case Number: 3: 19-mj-23262


                                                                                      Defendant's Attorn


REGISTRATION NO. 88192298
THE DEFENDANT:
                                                                                                                       AUG 1 4 2019
 lZl pleaded guilty to count(s) _l_o_f_C_o_m_,_p_la_i_nt_ _ _ _ _ _ _ _ _ _--ib""'cµ,,L8Ei:JJ:'!i•c.::',:_·i.1sJJc;:'·,·u·-"',,;;;·,~·-;;,;::;,,·::·!F.
                                                                                                                                           , fF---1--
 •   was found guilty to count(s)                                              GlY u:·HEf-lN DiSTF)!CT 6F c,:;:;..:iFoRN!A
                                                                                                                                                  --,cp

     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                                     Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                           I
 •     The defendant has been found not guilty on count(s)
                                                                             -------------------
 •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                               ,I
                               1E:SI\TIME      SERVED                           • ________ days
 lZl   Assessment: $IO WAIVED lZl Fine: WAIVED
 lZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Wednesday, August 14, 2019
                                                                                   Date of Imposition of Sentence


Received
               DUSM
                   f},p_,f~-
              ---·=---_---_--·....:·~=--=·----
                                                                                   Hlil.ltitUOCK
                                                                                   UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                               3:19-mj-23262
